Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the amendment filed on September 1, 2022.
Claims 1-20 are pending.
Claims 1-20 have been amended. 

 Response to Arguments
Applicant’s arguments regarding claims 1-20 have been fully considered, but the arguments are directed to the claims as amended, and so are believed to be answered by, and therefore moot, in view of the new grounds of rejection presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9-14 recite the limitation “the server”. However, there is insufficient antecedent basis for this limitation in the claims because the base claim is amended and removed the claim limitation for the server portion. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “a server” for the purpose of further examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0190703 (hereinafter "Lekkas”) in view of US 2021/0006965 (hereinafter “Seo”).
In the following claim analysis, bold text indicates claim language, bold text with underlines and strikethroughs indicates claim amendments, underlines in Examiner’s claim mappings are used for emphasis, and Examiner’s detailed interpretation is in square brackets.

As to claim 1, Lekkas discloses a method (Lekkas, Abstract), comprising:
identifying, by a transport, a first portion of an encrypted software update as non-critical (Lekkas, Fig. 1 and 2, ¶ 29, vehicles 150, 152, and 154 may each contain an in-vehicle system (IVS)  … IVS 200 of embodiments includes processor 210; ¶ 34, processor 210 may be configured to receive encrypted protected data 180 via one or more data networks 140, 142; ¶ 37, data (e.g.,  software, firmware, or other control instructions) updates; Fig. 3, ¶ 60, transmitting the encrypted protected data to the select vehicle via a selected network of the one or more data networks)and a second portion of the encrypted software update as critical (Lekkas, Fig. 1 and 2, ¶ 34, processor 210 may be configured to receive … encrypted encryption key 190 via security network 110; ¶ 43, server 120 may transmit the information identifying data network 140 as the selected network for transmitting encrypted protected data 180 to vehicle 150 via security network 110); 
receiving, by the transport, the non- critical portion via portion an open wireless network (Lekkas, Fig. 3, ¶ 54, server 120 or instructions 126 executing on processor 122 transmitting encrypted protected data 180 via data network 140 (e.g., a selected network of one or more data networks 140, 142, and 144) to vehicle 150; ¶ 60, transmitting the encrypted protected data to the select vehicle via a selected network of the one or more data networks … transmitted via the selected data network [an open wireless network] along with the encrypted protected data to the select vehicle. For example, encrypted data (e.g., software, firmware); ¶ 62, processing instructions may be transmitted via the selected data network along with the encrypted protected data to the select vehicle. For example, encrypted data (e.g., software, firmware, or other control instructions) updates … to install the data updates … transmitted over the selected data network to the select vehicle); 
receiving, by the transport, the critical portion via a closed wireless network (Lekkas, Fig. 1 and 2, ¶ 34, processor 210 may be configured to receive … encrypted encryption key 190 via security network 110; ¶ 43, server 120 may transmit the information identifying data network 140 as the selected network for transmitting encrypted protected data 180 to vehicle 150 via security network 110);  
receiving, by the transport, a key via the closed wireless network (Lekkas, Fig. 3, ¶ 63, the second key [a one-time key] may have been transmitted to the select vehicle via the security network [the closed wireless network]); and 
decrypting, by the transport, the encrypted software update (Lekkas, Fig. 1 and 2, ¶ 34, processor 210 may be configured to receive encrypted protected data 180 via one or more data networks 140, 142, and 144 and encrypted encryption key 190 via security network 110 and decrypt encrypted encryption key 190 and encrypted protected data 180).
Lekkas disclose receiving, by the transport, a key via the closed wireless network and decrypting, by the transport, the encrypted software update does not appear to explicitly disclose a one-time key and decrypting the received data by using the one-time key. However, in an analogous art to the claimed invention in the field of electronic data processing, Seo teaches one-time key and decrypting the received data by using the one-time key (Seo, ¶ 90, decrypting the encrypted profile package [e.g., the protected data taught by Lekkas] by using a one-time key).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Lekkas and Seo before him/her to modify Lekkas’ system with the functionality of Seo including decrypting the received data by using the one-time key, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to generate a one-time key and store it in a second memory. In the event that there is insufficient available space in the memory, use a control to clean the memory while maintaining a state in which the one-time key is stored in the memory; and start a reinstallation process (Seo, Abstract).

As to claims 8 and 15, the claims are system and computer medium claims corresponding to the method claim 1. Therefore, they are rejected under the same rational set forth in the rejection of the method claim.
Claims 2, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lekkas in view of Seo and further in view of US 2016/0294614 (hereinafter “Searle”).

As to claim 2, the rejection of claim 1 is incorporated. Lekkas as modified discloses segmenting the encrypted software update into the critical portion (Lekkas, Fig. 1 and 2, ¶ ¶ 34 and 37) and the non-critical portion (Lekkas, Fig. 1 and 2, ¶ ¶ 34 and 43), but does not appear to explicitly disclose identifying a size of the critical portion and a size of the non-critical portion; prioritizing a reception of the critical portion over the closed wireless network; and  prioritizing a reception of the non-critical portion over the open wireless network based on a size of the non-critical portion. However, in an analogous art to the claimed invention in the field of software update, Searle teaches identifying a size of the critical portion (Searle, Fig. 18, ¶ 111, a summary page showing parameters associated with a package to upgrade … For example, parameters associated with a package … include a name, a priority, a segment, download size) and a size of the non-critical portion (Searle, Fig. 18, ¶ 111, a summary page showing parameters associated with a package to upgrade … For example, parameters associated with a package may include a name (e.g., initial applications), a version label (e.g., 3), a priority, a segment (e.g., identifiers of segments for which the package is applicable), a checksum (e.g., a hash), a timestamp, download size).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Lekkas as modified and Searle before him/her to modify Lekkas’ securely communicating protected data to a vehicle with the functionality of Searle including processing updates and associate them with package parameters (e.g., package name, package version, package priority (e.g., height priority, low priority, etc.), package segment identifier,  package rules and download size, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to send the update notification to notify the device regarding any applicable updates wherein the update notification may include the device's identifier (e.g., a device token used to identify the device anonymously), a list of updates available for the device, description of each update, an update package identifier associated with each update, priority associated with each update, and/or the like to keep the users well informed (Searle, ¶ 55).
Therefore, Lekkas as modified teaches prioritizing a reception (Searle, Fig. 18, ¶ 111, a summary page showing parameters associated with a package to upgrade … For example, parameters associated with a package … include a name, a priority, a segment, download size) of the critical portion over the closed wireless network (Lekkas, Fig. 1 and 2, ¶ 34, processor 210 may be configured to receive … encrypted encryption key 190 via security network 110; ¶ 43, server 120 may transmit the information identifying data network 140 as the selected network for transmitting encrypted protected data 180 to vehicle 150 via security network 110); and  prioritizing a reception (Searle, Fig. 18, ¶ 111, a summary page showing parameters associated with a package to upgrade … For example, parameters associated with a package … include a name, a priority of the non-critical portion over the open wireless network (Lekkas, Fig. 3, ¶ 54, server 120 or instructions 126 executing on processor 122 transmitting transmit encrypted protected data 180 via data network 140 (e.g., a selected network of one or more data networks 140, 142, and 144) to vehicle 150) based on a size of the non-critical portion (Searle, Fig. 18, ¶ 111, a summary page showing parameters associated with a package to upgrade … For example, parameters associated with a package … include a name, a priority, a segment, download size).

As to claims 9 and 16, the rejection of their base claims are incorporated respectively and the claims are system and computer medium claims corresponding to the method claim 2. Therefore, they are rejected under the same rational set forth in the rejection of the method claim.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lekkas in view of Seo and further in view of US 2020/0394031 (hereinafter “Kim”).

As to claim 3, the rejection of claim 1 is incorporated. Lekkas as modified does not appear to explicitly disclose scheduling the encrypted software update based on an update power requirement and a state of a motor of the transport. However, in an analogous art to the claimed invention in the field of software updating for a vehicle, Kim teaches scheduling the encrypted software update based on an update power requirement and a state of a motor of the transport (Kim, Fig. 3, ¶ 58-65, When the charge of the battery 24 is completed so that the charge amount of the battery 24 exceeds the target current amount set in step 304 (‘YES’ in 308), the controller 210 activates and transmits the OTA enable signal … When the vehicle 100 finishes driving and the engine is turned off (‘YES’ in 314) [a state], the controller 210 performs [schedules] an OTA type software update [the encrypted software update] using sufficient power of the battery 240 already secured while driving).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Lekkas as modified and Kim before him/her to modify Lekkas’ modified method of securely communicating protected data to a vehicle as modified with the functionality of Kim including scheduling the encrypted software update based on an update power requirement and a state of a motor of the transport, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to securely complete the software update of the vehicle by securing a battery charge amount required for a software update of the vehicle by charging the battery while the engine of the vehicle is turned on; and performing the software update of the vehicle using the power of the battery while the engine of the vehicle is turned off (Kim, Abstract).

As to claims 10 and 17, the rejection of their base claims is incorporated respectively and the claims are system and computer medium claims corresponding to the method claim 3. Therefore, they are rejected under the same rational set forth in the rejection of the method claim.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lekkas in view of Seo and further in view of US 2015/0169311 (hereinafter “Dickerson”).

As to claim 4, the rejection of claim 1 is incorporated. Lekkas as modified does not appear to explicitly disclose estimating an amount of time that the transport will remain at a location; and scheduling a portion of the encrypted software update based on the amount of time and the location. However, in an analogous art to the claimed invention in the field of software updating for a vehicle, Dickerson teaches estimating an amount of time that the transport will remain at a location (Fig. 7, ¶ 68, Location(s) 724 provide the location of the vehicle and can be utilized to determine whether the vehicle may be at a home, place of business, or other location … Time at a location with wireless capabilities 725 is important for determining whether there may be sufficient time for a software update); and
scheduling a portion of the encrypted software update based on the amount of time and the location (Dickerson, Fig. 4, ¶ 49, the requirements are provided to the scheduling manager to identify time windows when the software update [the encrypted software update] can be performed. Then in step 415, the scheduling manager identifies and provides a best proposed time window).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Lekkas as modified and Dickerson before him/her to modify Lekkas’ modified method of securely communicating protected data to a vehicle with the functionality of Dickerson including estimating an amount of time that the transport will remain at a location; and scheduling a portion of the software update based on the amount of time and the location, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to schedule a software update affecting vehicle functionality based on usage patterns including tracking usage patterns of a vehicle by automatically determining a time window for scheduling a software update that affects vehicle functionality to the vehicle based on the tracked usage patterns; and applying software updates to the vehicle during the scheduled time window (Dickerson, Abstract).

As to claims 11 and 18, the rejection of their base claims is incorporated respectively and the claims are system and computer medium claims corresponding to the method claim 4. Therefore, they are rejected under the same rational set forth in the rejection of the method claim.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lekkas in view of Seo and further in view of CN 11,1815,858 (hereinafter “Jing”).

As to claim 5, the rejection of claim 1 is incorporated. Lekkas as modified does not appear to explicitly disclose receiving the one-time key at a mobile device of a user of the transport; and requesting the one-time key from the mobile device via at least one of wireless communication and near field communication. However, in an analogous art to the claimed invention in the field of data updating for a vehicle, Jing teaches receiving the one-time key at a mobile device of a user of the transport (Jing, pg. 5,  the vehicle owner end mobile device … obtaining the public key of the owner end mobile device from the block chain network); and requesting the one-time key from the mobile device via at least one of wireless communication and near field communication (Jing, pg. 21, The program code embodied on a computer readable medium may be transmitted using any suitable medium, including but not limited to wireless, wire, optical cable, RF, etc., or any suitable combination of the foregoing).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Lekkas as modified and Jing before him/her to modify Lekkas’ modified method of securely communicating protected data to a vehicle with the functionality of Jing including receiving the one-time key at a mobile device of a user of the transport; and requesting the one-time key from the mobile device via at least one of wireless communication and near field communication; and requesting the one-time key from the mobile device via at least one of wireless communication and near field communication, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to adopt the owner end mobile device to decrypting the obtained encrypted vehicle end charging data (such as obtaining the public key of the owner end mobile device from the block chain network or decrypting the encrypted vehicle end charging data according to the preset encryption algorithm specified in the intelligent contract), and then taking the decrypted vehicle end charging data as the transaction data, storing in the block chain to make the charging process more convenient to the users.

As to claims 12 and 19, the rejection of their base claims is incorporated and the claims are system and computer medium claims corresponding to the method claim 5. Therefore, they are rejected under the same rational set forth in the rejection of the method claim.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lekkas in view of Seo and further in view of JP 2008523743 (hereinafter “Weil”).

As to claim 6, the rejection of claim 1 is incorporated. Lekkas as modified does not appear to explicitly disclose determining whether a mobile device is located within the transport; and receiving a portion of the software update via the mobile device located within the transport via at least one of wireless and near field communication. However, in an analogous art to the claimed invention in the field of software updating for a vehicle, Weil teaches determining whether a mobile device is located within the transport (Weil, pg. 2, use a mobile terminal in the vehicle); and receiving a portion of the software update via the mobile device located within the transport via at least one of wireless and near field communication (Weil, pg. 6, the software version message is calculated based on the satellite receiver of the navigation system provided in the vehicle and / or inside the mobile terminal; pg. 1, It is known to use a mobile phone that communicates with a vehicle via a Bluetooth short range wireless communication system; claims, Downloading said one or more latest sequence control and / or control device data via a connection means for communication and storing said downloaded sequence control and / or control device data in said mobile terminal).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Lekkas as modified and Weil before him/her to modify Lekkas’ modified method of securely communicating protected data to a vehicle with the functionality of Wei including determining whether a mobile device is located within the transport; and receiving a portion of the software update via the mobile device located within the transport via at least one of wireless and near field communication, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a software version transmission device for transmitting a software version message indicating whether it is stored and / or installed. The software version message is transmitted from the software version transmission device to the mobile terminal and / or the external download device. The software version message is evaluated to determine if the off-board download device has one or more latest sequence control and / or control device data ready for download (Weil, Abstract).

As to claims 13 and 20, the rejection of their base claims is incorporated and the claims are system and computer medium claims corresponding to the method claim 6. Therefore, they are rejected under the same rational set forth in the rejection of the method claim.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lekkas in view of Seo and further in view of 2014/0282470 (hereinafter “Buga”).

As to claim 7, the rejection of claim 1 is incorporated. Lekkas as modified does not appear to explicitly disclose determining whether another transport is within a communication range of the transport; and receiving a portion of the encrypted software update from the another transport. However, in an analogous art to the claimed invention in the field of software updating for a vehicle, Buga teaches determining whether another transport is within a communication range of the transport; and receiving a portion of the encrypted software update from the another transport (Buga, ¶ 269, distribute updates to and from different parts of the network where various network components can distribute and receive updates (e.g., where a transformer obtains [receives] software updates [the encrypted software update] from one or more nearby [determined that the car is within a communication range] or passing cars at different times)).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Lekkas as modified and Buga before him/her to modify Lekkas’ securely communicating protected data to a vehicle with the functionality of Buga including determining whether another transport is within a communication range of the transport; and receiving a portion of the encrypted software update from the another transport, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to distribute software updates to and from different parts of the network between one or more vehicles and a control apparatus where various network components can distribute and receive updates (e.g., where a transformer obtains software updates from one or more nearby or passing cars at different times) (Buga, Abstract and ¶ 269).

As to claim 14, the rejection of its base claim is incorporated and the claim is a system claim corresponding to the method claim 7. Therefore, it is rejected under the same rational set forth in the rejection of the method claim.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a)  will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191